Citation Nr: 0526374	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  00-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for Department of Veterans Affairs medical care 
and related benefits under the provisions of 38 U.S.C Chapter 
17 for treatment of a chronic neurological disability to 
include a seizure disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife, and the veteran's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from October 1993 to May 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied eligibility for Department of Veterans 
Affairs (VA) medical care and related benefits under the 
provisions of 38 U.S.C Chapter 17 for treatment of a chronic 
neurological disability to include a seizure disorder.  In 
May 2001 and November 2001, the Board, in pertinent part, 
remanded the veteran's claim to the RO for additional action.  

For the reasons and bases addressed below, the benefits 
sought on appeal is GRANTED.  


FINDING OF FACT

A chronic seizure disorder has been shown to have originated 
during active service.  


CONCLUSION OF LAW

Eligibility for Department of Veterans Affairs medical care 
and related benefits under the provisions of 38 U.S.C Chapter 
17 for treatment of a chronic seizure disorder is 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303(d), 3.360 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Eligibility for VA Medical Treatment

The provision of VA hospital, nursing home, domiciliary and 
medical care is 


governed by the provisions of Chapter 17 of 38 U.S.C. (2005).  
The healthcare and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable 
conditions, for any disability incurred or aggravated during 
active military, naval, or air service in line of duty.  In 
making determinations of healthcare eligibility, the same 
criteria will be used as is applicable to determinations of 
"service incurrence" and "in line of duty" when there is no 
character of discharge bar.  38 C.F.R. § 3.360 (2004).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

A November 1976 hospital summary from University Hospital 
states that the veteran suffered clonic-type seizures at the 
age of thirteen months of age associated with hemolytic 
uremic syndrome.  The report of his February 1993 physical 
examination for service entrance notes the veteran's history 
of uremia and identified no chronic seizure disorder or other 
neurological abnormalities.  Naval treatment records dated in 
March 1996 indicate that the veteran was diagnosed with 
polysubstance abuse.  At his April 1996 physical examination 
for service separation, the veteran was diagnosed with 
polysubstance abuse.  No seizure disorder or other chronic 
neurological disorder was identified.  

A September 1997 physical evaluation from Lee Voulters, M.D., 
conveys that the veteran was hospitalized after suffering 
seizures while driving.  The doctor advanced an impression of 
complex partial seizures.  

In a January 1999 written statement, the veteran recalled 
that he first manifested symptoms associated with his chronic 
seizure disorder during the summer of 1994 while aboard the 
U.S.S. Eisenhower.  He experienced a seizure-related aura 
upon smelling paint fumes.  

In a January 1999 written statement, Dr. Voulters reported 
that:
I found out additional history that, in 
fact, he did have some medical complaints 
after entering the Navy around 1994.  At 
that time, he was on an aircraft carrier 
and part of his job was exposure to a lot 
of toxic fumes from solvents, and he 
started developing neuropsychiatric 
symptoms felt to be related to a chronic 
affective disorder, i.e., depression, 
anxiety, and other abnormal emotional 
feelings.  ...  Since that time, he is 
extremely sensitive to any type of 
abnormal smell which would trigger these 
abnormal feelings and sensations which 
appear to be part of a seizure complex.  

In a February 1999 written statement, the veteran asserted 
that his seizure disorder was etiologically related to his 
exposure to chemical fumes while aboard the U.S.S. 
Eisenhower.  In support of his claim, he submitted several 
Material Safety Data Sheets for the paints and jet fuel to 
which he was allegedly exposed.  

An October 1999 neurobehavioral and neurotoxicological 
assessment from Raymond M. Singer, Ph. D., conveys that the 
veteran reported that he had painted aboard the U.S.S. 
Eisenhower for periods up to 60 hours a week and had been 
exposed to jet fuel during refueling procedures on the 
aircraft carrier.  Mr. Singer diagnosed the veteran with 
organic brain dysfunction and neurotoxicity consistent with 
solvent exposure.  

In a November 1999 written statement, Dr. Voulters opined 
that:

Extensive reviews of his previous medical 
history and occupational history 
identified medical problems starting 
after he entered the Navy around 1994.  
Furthermore, as documented in previous 
reports, part of his job on the aircraft 
carrier he was serving on was exposure to 
toxic fumes and solvents.  ...  Reviewing 
all of these records, this gentleman's 
clinical course is consistent with a 
diagnosis of a chronic toxic 
encephalopathy due to a chemical exposure 
of a moderate to severe degree manifested 
predominately with a chronic seizure 
disorder as well as chronic headaches.  

A December 2000 written statement from James B. Moore, M.D., 
notes that he had extensively reviewed the veteran's service 
medical records and post-service clinical documentation and 
thoroughly examined the veteran.  Dr. Moore opined that:  

The fact that this gentleman was 
repeatedly in unventilated interior 
spaces with these volatile solvents and 
soon thereafter had repeated episodes of 
significant physical illness with nausea, 
vomiting, headaches, subsequent 
personality and behavior changes, and 
other neurotoxic signs would seem to 
clearly indicate that he was having great 
difficulty with this toxic exposure.  ...  
Since discharge from the United States 
Navy, this young man has continued to 
show new evidence of neurotoxicity with 
the onset of a generalized seizure 
disorder.  

At a March 2004 VA examination, the examiner noted both the 
veteran's subjective history of inservice chemical fume 
exposure and prior diagnoses of polysubstance abuse.  The VA 
physician commented that:

While it is possible that the fume 
exposure could cause the patient's 
symptoms, it would seem to be a less 
likely cause than polysubstance abuse and 
high-risk lifestyle he demonstrated in 
the past.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was initially diagnosed with a chronic 
seizure disorder in September 1997.  The veteran advances 
that he was exposed to significant levels of paint, jet fuel, 
and solvent fumes while aboard the U.S.S. Eisenhower and such 
toxic exposure precipitated the onset of his chronic seizure 
disorder.  

While his service medical and personnel records do not 
specifically establish that he had significant paint and 
other fume exposure during his naval service, the veteran has 
submitted various military records which reflect the array of 
paints and solvents to which he was most likely exposed.  The 
Board acknowledges that exposure to such materials would 
reasonably be within the scope of the veteran's duties aboard 
the U.S.S. Eisenhower.  Drs. Voulters, Moore, and Singer have 
all reviewed the military and post-service documentation of 
record and uniformly attributed the onset of the veteran's 
chronic seizure disorder to his inservice toxic fume 
exposure.  While believing that the veteran's polysubstance 
abuse was a more likely cause for his chronic seizure 
disorder, the VA examiner at the March 2004 evaluation 
concedes that it was possible that fume exposure may have 
caused the onset of the disorder.  Given these facts and upon 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's chronic seizure disorder 
originated during active service.  Therefore, the Board 
concludes that eligibility for VA medical care and related 
benefits under the provisions of 38 U.S.C Chapter 17 for 
treatment of a chronic seizure disorder has been established.  


II.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In July 2001, the 
veteran was provided with a VCAA notice which informed him of 
the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  The 
veteran has been afforded VA examinations.  The examination 
reports are of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error given the favorable resolution 
of his claim above.  


ORDER

Eligibility for VA medical care and related benefits under 
the provisions of 38 U.S.C Chapter 17 for treatment of a 
chronic seizure disorder is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


